Independent Auditors’ Report The Board of Directors Sentry Life Insurance Company and The Contract Owners of Sentry Variable AccountII: We have audited the accompanying statements of assets and liabilities of the Sentry Variable AccountII (comprised of the sub-accounts listed in the statements of assets and liabilities (collectively, theAccounts) as of December31, 2010, and the related statements of operations for the year ended December31, 2010, changes in net assets for the years ended December31, 2010 and 2009, and the financial highlights for the years ended December31, 2010, 2009, 2008 and 2007. These financial statements and financial highlights are the responsibility of the Accounts’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights of the Accounts for the year ended December31, 2006 were audited by other auditors whose report thereon dated February8, 2007 expressed an unqualified opinion on those highlights. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. Our audit included confirmation of securities owned as of December31, 2010 by correspondence with the transfer agent of the underlying mutual funds. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Sentry Variable AccountII as of December31, 2010, and the results of its operations for the year ended December31, 2010, changes in net assets for the years ended December31, 2010 and 2009, and financial highlights for the years ended December31, 2010, 2009, 2008 and 2007 in conformity with U.S.generally accepted accounting principles. February 24, 2011 SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II STATEMENTS OF ASSETS AND LIABILITIES December 31, 2010 Assets: Investments at fair value: Janus Aspen Series: Aspen Janus Portfolio, 28,099 shares (cost $591,209) $ Aspen Enterprise Portfolio, 317,234 shares (cost $8,719,155) Aspen Forty Portfolio, 27,479 shares (cost $763,129) Aspen Worldwide Growth Portfolio, 14,027 shares (cost $408,538) Aspen Balanced Portfolio, 49,038 shares (cost $1,262,584) T. Rowe Price Fixed Income Series, Inc.: Prime Reserve Portfolio, 1,936,690 shares (cost $1,936,690) Limited Term Bond Portfolio, 477,921 shares (cost $2,376,536) T. Rowe Price Equity Series, Inc.: Equity Income Portfolio, 74,096 shares (cost $1,621,689) Personal Strategy Balanced Portfolio, 365,652 shares (cost $6,229,844) Mid-Cap Growth Portfolio, 26,902 shares (cost $609,350) T. Rowe Price International Series, Inc.: International Stock Portfolio, 22,775 shares (cost $331,239) Vanguard Variable Insurance Fund: Balanced Portfolio, 51,532 shares (cost $951,451) Equity Index Portfolio, 17,615 shares (cost $445,611) High Yield Bond Portfolio, 22,011 shares (cost $165,070) Small Company Growth Portfolio, 29,650 shares (cost $500,009) Mid-Cap Index Portfolio, 32,683 shares (cost $500,979) REIT Index Portfolio, 44,123 shares (cost $531,319) Total Assets $ Total Liabilities - Net Assets $ See accompanying notes to financial statements SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II STATEMENTS OF OPERATIONS For the Year Ended December 31, 2010 Janus Aspen Janus Aspen Janus Aspen Janus* Enterprise** Forty Investment income: Dividends Expenses: Mortality and expense risk charges Net investment income (loss) Realized gains (losses) on investments: Realized net investment gain (loss) Capital gain distributions received - - - Realized gain (loss) on investments and capital gain distributions, net Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations For the Year Ended December 31, 2010 Janus Aspen Worldwide Janus Aspen Growth Balanced Investment income: Dividends Expenses: Mortality and expense risk charges Net investment income (loss) Realized gains (losses) on investments: Realized net investment gain (loss) Capital gain distributions received - - Realized gain (loss) on investments and capital gain distributions, net Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations See accompanying notes to financial statements *Formerly Janus Aspen Large Cap Growth Portfolio **Formerly Janus Aspen Mid Cap Growth Portfolio SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II STATEMENTS OF OPERATIONS For the Year Ended December 31, 2010 T. Rowe Price T. Rowe Price Limited Term T. Rowe Price Prime Reserve Bond Equity Income Investment income: Dividends Expenses: Mortality and expense risk charges Net investment income (loss) Realized gains (losses) on investments: Realized net investment gain (loss) - Capital gain distributions received - - - Realized gain (loss) on investments and capital gain distributions, net - Unrealized appreciation (depreciation), net - Net increase (decrease) in net assets from operations For the Year Ended December 31, 2010 T. Rowe Price T. Rowe Price T. Rowe Price Personal Strategy Mid-Cap International Balanced Growth Stock Investment income: Dividends $- Expenses: Mortality and expense risk charges Net investment income (loss) Realized gains (losses) on investments: Realized net investment gain (loss) Capital gain distributions received - Realized gain (loss) on investments and capital gain distributions, net Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations See accompanying notes to financial statements SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II STATEMENTS OF OPERATIONS For the Year Ended December 31, 2010 Vanguard Vanguard Vanguard High Yield Balanced Equity Index Bond Investment income: Dividends Expenses: Mortality and expense risk charges Net investment income (loss) Realized gains (losses) on investments: Realized net investment gain (loss) Capital gain distributions received - - Realized gain (loss) on investments and capital gain distributions, net Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations For the Year Ended December 31, 2010 Vanguard Vanguard Small Company Mid-Cap Vanguard Growth Index REIT Index Investment income: Dividends Expenses: Mortality and expense risk charges Net investment income (loss) Realized gains (losses) on investments: Realized net investment gain (loss) Capital gain distributions received - - - Realized gain (loss) on investments and capital gain distributions, net Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations See accompanying notes to financial statements SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, Janus Aspen Janus Aspen Janus Aspen Janus* Enterprise** Forty Increase (decrease) in net assets from operations: Net investment income (loss) Realized gains (losses) on investments Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations Contract transactions: Purchase payments Transfers between subaccounts, net Withdrawals Contract maintenance fees Net increase (decrease) in net assets derived from contract transactions Total increase (decrease) in net assets Net assets at beginning of year Net assets at end of year For the Years Ended December 31, Janus Aspen Worldwide Janus Aspen Growth Balanced Increase (decrease) in net assets from operations: Net investment income (loss) Realized gains (losses) on investments Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations Contract transactions: Purchase payments Transfers between subaccounts, net Withdrawals Contract maintenance fees Net increase (decrease) in net assets derived from contract transactions Total increase (decrease) in net assets Net assets at beginning of year Net assets at end of year See accompanying notes to financial statements *Formerly Janus Aspen Large Cap Growth Portfolio **Formerly Janus Aspen Mid Cap Growth Portfolio SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, T. Rowe Price T. Rowe Price Limited Term T. Rowe Price Prime Reserve Bond Equity Income Increase (decrease) in net assets from operations: Net investment income (loss) Realized gains (losses) on investments - - Unrealized appreciation (depreciation), net - - Net increase (decrease) in net assets from operations Contract transactions: Purchase payments Transfers between subaccounts, net Withdrawals Contract maintenance fees Net increase (decrease) in net assets derived from contract transactions Total increase (decrease) in net assets Net assets at beginning of year Net assets at end of year For the Years Ended December 31, T. Rowe Price T. Rowe Price T. Rowe Price Personal Strategy Mid-Cap International Balanced Growth Stock Increase (decrease) in net assets from operations: Net investment income (loss) Realized gains (losses) on investments Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations Contract transactions: Purchase payments Transfers between subaccounts, net Withdrawals Contract maintenance fees Net increase (decrease) in net assets derived from contract transactions Total increase (decrease) in net assets Net assets at beginning of year Net assets at end of year See accompanying notes to financial statements SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, Vanguard Vanguard Vanguard High Yield Balanced Equity Index Bond Increase (decrease) in net assets from operations: Net investment income (loss) Realized gains (losses) on investments Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations Contract transactions: Purchase payments Transfers between subaccounts, net Withdrawals Contract maintenance fees Net increase (decrease) in net assets derived from contract transactions Total increase (decrease) in net assets Net assets at beginning of year Net assets at end of year For the Years Ended December 31, Vanguard Vanguard Small Company Mid-Cap Vanguard Growth Index REIT Index Increase (decrease) in net assets from operations: Net investment income (loss) Realized gains (losses) on investments Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations Contract transactions: Purchase payments Transfers between subaccounts, net Withdrawals Contract maintenance fees Net increase (decrease) in net assets derived from contract transactions Total increase (decrease) in net assets Net assets at beginning of year Net assets at end of year See accompanying notes to financial statements SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II NOTES TO FINANCIAL STATEMENTS December 31, 2010 and 2009 1. Organization The Sentry Variable Account II (the Variable Account) is a segregated investment account of the Sentry Life Insurance Company (the Company) and is registered with the Securities and Exchange Commission as a unit investment trust pursuant to the provisions of the Investment Company Act of 1940.The Variable Account was established by the Company on August 2, 1983 in support of variable annuity contracts, and commenced operations on May 3, 1984.The Company discontinued new sales of variable annuity contracts on December 1, 2004.The Account is an accounting entity wherein all segregated account transactions are reflected. The assets of each subaccount of the Variable Account are invested in shares of corresponding portfolios of Janus Aspen Series, T. Rowe Price Fixed Income Series, Inc., T. Rowe Price Equity Series, Inc., T. Rowe Price International Series, Inc., and Vanguard Variable Insurance Fund (collectively, the Funds) at each portfolio's net asset value in accordance with the selection made by contract owners. The Funds are diversifed open-end investment management companies registered under the Investment Company Act of 1940.A copy of the Funds' annual reports are included in the Variable Account's Annual Report. 2. Significant Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted accounting principles may require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities, if any, at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Valuation of Investments Investments in shares of each Fund are valued on the closing net asset value per share at December 31, 2010.The Funds value their investment securities at fair value. Securities Transactions and Investment Income Transactions in shares of the Funds are recorded on the trade date if received by 3:00 p.m. central standard time (the date the order to buy and sell is executed).Dividend income is recorded on the ex-dividend date.The cost of Fund shares sold and the corresponding investment gains and losses are determined on a specific identification basis. Federal Income Taxes The Company is taxed as a life insurance company under the provisions of the Internal Revenue Code.The operations of the Variable Account are part of the total operations of the Company and are not taxed as a separate entity. Under federal income tax law, net investment income and net realized investment gains of the Variable Account which are applied to increase net assets are not taxed. SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2010 and 2009 Recently Issued Accounting Standard In September 2009 the FASB issued ASU 2009-12, which amends FASB ASC820, Fair Value Measurements and Disclosures.This guidance applies to reporting entities that hold an investment that is required or permitted to be measured or disclosed at fair value on a recurring or nonrecurring basis if the investmentdoes not have a readily determinable fair value and the investee has attributes of an investment company. For these investments, this update allows,as a practical expedient, the use of net asset value (NAV) as the basis to estimate fair value as long as it is not probable, as of the measurement date that the investment will be sold and NAV is not the value that will be used in the sale.The NAVs must be calculatedconsistent withthe American Institute of Certified Public Accountants Audit and Accounting Guide, Investment Companies, which generally requires these investments to be measured at fair value.Additionally, the guidance provided updated disclosures for investments within its scope and noted that if the investor can redeem the investment with the investee on the measurement date at NAV,the investment should likely be classified as Level 2 in the xxxx fair value hierarchy.Investments that cannot be redeemed with the investee at NAV would generally be classified as Level 3 in the fair value hierarchy.If the investment is not redeemable with the investee on the measurement date, but will be at a future date, the length of time until the investment is redeemable should be considered in determining classification as Level 2 or 3.This guidance is effective for interim and annual periods ending after December 15, 2009 with early adoption permitted.The Company adopted this guidance effective for the year ending December 31, 2009.The adoption of this guidance did not have a material impact on the Variable Account's financial statements. Susequent Events In connection with the preparation of the financial statements, the Company evaluated subsequent events after the financial statement date of December 31, 2010 through the date the financial statements were issued.No significant subsequent events were identified. SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2010 and 2009 3. Purchases and Sales of Securities In 2010, purchases and proceeds on sales of the Funds' shares were as follows: Proceeds Purchases on Sales * Janus Aspen Janus Portfolio ** Janus Aspen Enterprise Portfolio Janus Aspen Forty Portfolio Janus Aspen Worldwide Growth Portfolio Janus Aspen Balanced Portfolio T. Rowe Price Prime Reserve Portfolio T. Rowe Price Limited Term Bond Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Personal Strategy Balanced Portfolio T. Rowe Price Mid-Cap Growth Portfolio T. Rowe Price International Stock Portfolio Vanguard Balanced Portfolio Vanguard Equity Index Portfolio Vanguard High Yield Bond Portfolio Vanguard Small Company Growth Portfolio Vanguard Mid-Cap Index Portfolio Vanguard REIT Index Portfolio Total In 2009, purchases and proceeds on sales of the Funds' shares were as follows: Proceeds Purchases on Sales * Janus Aspen Janus Portfolio ** Janus Aspen Enterprise Portfolio Janus Aspen Forty Portfolio Janus Aspen Worldwide Growth Portfolio Janus Aspen Balanced Portfolio T. Rowe Price Prime Reserve Portfolio T. Rowe Price Limited Term Bond Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Personal Strategy Balanced Portfolio T. Rowe Price Mid-Cap Growth Portfolio T. Rowe Price International Stock Portfolio Vanguard Balanced Portfolio Vanguard Equity Index Portfolio Vanguard High Yield Bond Portfolio Vanguard Small Company Growth Portfolio Vanguard Mid-Cap Index Portfolio Vanguard REIT Index Portfolio Total *Formerly Janus Aspen Large Cap Growth Portfolio **Formerly Janus Aspen Mid Cap Growth Portfolio SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2010 and 2009 4. Expenses and Related Party Transactions A mortality and expense risk premium is deducted by the Company from the Variable Account on a daily basis which is equal, on an annual basis, to 1.20% (0.80% mortality and 0.40% expense risk) of the daily net asset value of the Variable Account.This mortality and expense risk premium compensates the Company for assuming these risks under the variable annuity contract. The Company deducts, on the contract anniversary date, an annual contract maintenance charge of $30, per contract holder, from the contract value by canceling accumulation units.If the contract is surrendered for its full surrender value, on other than the contract anniversary, the contract maintenance charge will be deducted at the time of such surrender.This charge reimburses the Company for administrative expenses relating to maintenance of the contract. There are no deductions made from purchase payments for sales charges at the time of purchase.However, a contingent deferred sales charge may be deducted in the event of a surrender to reimburse the Company for expenses incurred which are related to contract sales.Contingent deferred sales charges apply to each purchase payment and are graded from 6% during the first contract year to 0% in the seventh contract year. Any premium tax payable to a governmental entity as a result of the existence of the contracts or the Variable Account will be charged against the contract value.Premium taxes up to 4% are currently imposed by certain states.Some states assess their premium taxes at the time purchase payments are made; others assess their premium taxes at the time of annuitization.In the event contracts would be issued in states assessingtheirpremium taxesat thetime purchase payments are made,the Company currently intends to advance such premium taxes and deduct the premium taxes from a contract owner's contract value at the time of annuitization or surrender. Sentry Equity Services, Inc., a related party, acts as the underwriter for the contract. 5. Fair Value Measurement Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.In determining fair value, the Variable Account generally uses the market approach as the valuation technique maximizes the use of observable inputs and minimizes the use of unobservable inputs. The Variable Account categorized its financial instruments into a three level hierarchy based on the priority of the inputs to the valuation technique.The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).If the inputs used to measure fair value fall within different levels of the hierarchy, the category level is based on the lowest priority level input that is significant to the fair value measurement of the instrument in its entirety. SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2010 and 2009 The Company categorizes financial assets recorded at fair value as follows: Level 1 - Unadjusted quoted prices accessible in active markets for identical assets at the measurement date.The assets utilizing Level 1 valuations represent investments in publicly-traded registered mutual funds with quoted market prices. Level 2 - Unadjusted quoted prices for similar assets in active markets or inputs (other than quoted prices) that are observable or that are derived principally from or corroborated by observable market data through correlation or other means.The assets utilizing Level 2 valuations represent investments in privately-traded registered mutual funds only offered through insurance products.These funds have no unfunded commitments or restrictions and the Variable Account always has the ability to redeem its interest in the funds with the investee at NAV daily. Level 3 - Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. The following table summarizes assets measured at fair value on a recurring basis as of December 31, 2010: Level 1 Level 2 Level 3 Total Variable Account Investments - - The Variable Account only invests in funds with fair value measurements in Level 2 and thus did not have any assets or liabilities reported at fair value on a nonrecurring basis. SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2010 and 2009 6. Changes in Units Outstanding The changes in units outstanding for the year ended December 31, 2010 were as follows: Units Units Net Increase Issued Redeemed (Decrease) * Janus Aspen Janus Portfolio ** Janus Aspen Enterprise Portfolio Janus Aspen Forty Portfolio Janus Aspen Worldwide Growth Portfolio Janus Aspen Balanced Portfolio T. Rowe Price Prime Reserve Portfolio T. Rowe Price Limited Term Bond Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Personal Strategy Balanced Portfolio T. Rowe Price Mid-Cap Growth Portfolio T. Rowe Price International Stock Portfolio Vanguard Balanced Portfolio Vanguard Equity Index Portfolio Vanguard High Yield Bond Portfolio Vanguard Small Company Growth Portfolio Vanguard Mid-Cap Index Portfolio Vanguard REIT Index Portfolio The changes in units outstanding for the year ended December 31, 2009 were as follows: Units Units Issued Redeemed Net Decrease * Janus Aspen Janus Portfolio ** Janus Aspen Enterprise Portfolio Janus Aspen Forty Portfolio Janus Aspen Worldwide Growth Portfolio Janus Aspen Balanced Portfolio T. Rowe Price Prime Reserve Portfolio T. Rowe Price Limited Term Bond Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Personal Strategy Balanced Portfolio T. Rowe Price Mid-Cap Growth Portfolio T. Rowe Price International Stock Portfolio Vanguard Balanced Portfolio Vanguard Equity Index Portfolio Vanguard High Yield Bond Portfolio Vanguard Small Company Growth Portfolio Vanguard Mid-Cap Index Portfolio Vanguard REIT Index Portfolio *Formerly Janus Aspen Large Cap Growth Portfolio **Formerly Janus Aspen Mid Cap Growth Portfolio SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2010 and 2009 7. Financial Highlights A summary of unit values, units outstanding and certain financial performance information for each subaccount for variable annuity contracts and the expense ratios, excluding expenses of the underlying funds, for the year ended December 31, 2010 is as follows: Expenses Income as a % of as a % of Net Assets Average Average Unit Net Net Total Units Value (000's) Assets# Assets Return * Janus Aspen Janus Portfolio % % % ** Janus Aspen Enterprise Portfolio Janus Aspen Forty Portfolio Janus Aspen Worldwide Growth Portfolio Janus Aspen Balanced Portfolio T. Rowe Price Prime Reserve Portfolio T. Rowe Price Limited Term Bond Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Personal Strategy Balanced Portfolio T. Rowe Price Mid-Cap Growth Portfolio - T. Rowe Price International Stock Portfolio Vanguard Balanced Portfolio Vanguard Equity Index Portfolio Vanguard High Yield Bond Portfolio Vanguard Small Company Growth Portfolio Vanguard Mid-Cap Index Portfolio Vanguard REIT Index Portfolio # Excluding the effect of the expenses of the underlying fund portfolios and administrative fees charged directly to contract holder accounts. A summary of unit values, units outstanding and certain financial performance information for each subaccount for variable annuity contracts and the expense ratios, excluding expenses of the underlying funds, for the year ended December 31, 2009 is as follows: Expenses Income as a % of as a % of Net Assets Average Average Unit Net Net Total Units Value (000's) Assets# Assets Return * Janus Aspen Janus Portfolio % % % ** Janus Aspen Enterprise Portfolio - Janus Aspen Forty Portfolio Janus Aspen Worldwide Growth Portfolio Janus Aspen Balanced Portfolio T. Rowe Price Prime Reserve Portfolio T. Rowe Price Limited Term Bond Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Personal Strategy Balanced Portfolio T. Rowe Price Mid-Cap Growth Portfolio - T. Rowe Price International Stock Portfolio Vanguard Balanced Portfolio Vanguard Equity Index Portfolio Vanguard High Yield Bond Portfolio Vanguard Small Company Growth Portfolio Vanguard Mid-Cap Index Portfolio Vanguard REIT Index Portfolio # Excluding the effect of the expenses of the underlying fund portfolios and administrative fees charged directly to contract holder accounts. * Formerly Janus Aspen Large Cap Growth Portfolio ** Formerly Janus Aspen Mid Cap Growth Portfolio SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2010 and 2009 A summary of unit values, units outstanding and certain financial performance information for each subaccount for variable annuity contracts and the expense ratios, excluding expenses of the underlying funds, for the year ended December 31, 2008 is as follows: Expenses Income as a % of as a % of Net Assets Average Average Unit Net Net Total Units Value (000's) Assets# Assets Return Janus Aspen Large Cap Growth Portfolio % % % Janus Aspen Mid Cap Growth Portfolio Janus Aspen Forty Portfolio Janus Aspen Worldwide Growth Portfolio Janus Aspen Balanced Portfolio T. Rowe Price Prime Reserve Portfolio T. Rowe Price Limited Term Bond Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Personal Strategy Balanced Portfolio T. Rowe Price Mid-Cap Growth Portfolio - T. Rowe Price International Stock Portfolio Vanguard Balanced Portfolio Vanguard Equity Index Portfolio Vanguard High Yield Bond Portfolio Vanguard Small Company Growth Portfolio Vanguard Mid-Cap Index Portfolio Vanguard REIT Index Portfolio # Excluding the effect of the expenses of the underlying fund portfolios and administrative fees charged directly to contract holder accounts. A summary of unit values, units outstanding and certain financial performance information for each subaccount for variable annuity contracts and the expense ratios, excluding expenses of the underlying funds, for the year ended December 31, 2007 is as follows: Expenses Income as a % of as a % of Net Assets Average Average Unit Net Net Total Units Value (000's) Assets# Assets Return Janus Aspen Large Cap Growth Portfolio % % % Janus Aspen Mid Cap Growth Portfolio Janus Aspen Forty Portfolio Janus Aspen Worldwide Growth Portfolio Janus Aspen Balanced Portfolio T. Rowe Price Prime Reserve Portfolio T. Rowe Price Limited Term Bond Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Personal Strategy Balanced Portfolio T. Rowe Price Mid-Cap Growth Portfolio T. Rowe Price International Stock Portfolio Vanguard Balanced Portfolio Vanguard Equity Index Portfolio Vanguard High Yield Bond Portfolio Vanguard Small Company Growth Portfolio Vanguard Mid-Cap Index Portfolio Vanguard REIT Index Portfolio # Excluding the effect of the expenses of the underlying fund portfolios and administrative fees charged directly to contract holder accounts. SENTRY LIFE INSURANCE COMPANY Sentry Variable Account II NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2010 and 2009 A summary of unit values, units outstanding and certain financial performance information for each subaccount for variable annuity contracts and the expense ratios, excluding expenses of the underlying funds, for the year ended December 31, 2006 is as follows: Expenses Income as a % of as a % of Net Assets Average Average Unit Net Net Total Units Value (000's) Assets# Assets Return Janus Aspen Large Cap Growth Portfolio % % % Janus Aspen Mid Cap Growth Portfolio - Janus Aspen Forty Portfolio Janus Aspen Worldwide Growth Portfolio Janus Aspen Balanced Portfolio T. Rowe Price Prime Reserve Portfolio T. Rowe Price Limited Term Bond Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Personal Strategy Balanced Portfolio T. Rowe Price Mid-Cap Growth Portfolio - T. Rowe Price International Stock Portfolio Vanguard Balanced Portfolio Vanguard Equity Index Portfolio Vanguard High Yield Bond Portfolio Vanguard Small Company Growth Portfolio Vanguard Mid-Cap Index Portfolio Vanguard REIT Index Portfolio # Excluding the effect of the expenses of the underlying fund portfolios and administrative fees charged directly to contract holder accounts. 8. Diversification Requirements Under the provisions of Section 817(h) of the Internal Revenue Code of 1986 (the "Code"), as amended, a variable contract, other than a contract issued in connection with certain types of employee benefit plans, will not be treated as a variable contract for federal tax purposes for any period for which the investments of the segregated asset account on which the contract is based are not adequately diversified.Each subaccount is required to satisfy the requirements of Section 817(h).The Code provides that the "adequately diversified" requirement may be met if the underlying investments satisfy either the statutory safe harbor test or diversification requirements set forth in regulations issued by the Secretary of the Treasury. The Secretary of the Treasury has issued regulations under Section 817(h) of the Code.The Variable Account intends that each of the subaccounts shall comply with the diversification requirements and, in the event of any failure to comply, will take immediate corrective action to assure compliance.
